DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 34, 36, 40, 51, 53, 57, 66, and 72, “rectangular” (one occurrence on each of these lines) is unclear as being misdescriptive since the shaft is shown and described as having curved and other not rectangular sides and ends and forms a portion of the shaft that is thus not rectangular; 
Claim 2, lines 2 and 8, “rectangular” (one occurrence on each of these lines) is unclear as being misdescriptive since the shaft is shown and described as having curved and other not rectangular sides and ends and forms a portion of the shaft that is thus not rectangular; and 
Claims 3 and 4 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann (US 6543598).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A brake device for a motor vehicle seat, comprising:
a braking section structured to hold a pinion shaft in a braked and locked state to resist an external torque inputted through the pinion shaft (braking section comprising elements 8 and 83); and
an operating section structured to release the pinion shaft from the braked and locked state (comprising element 7 and 73 and an operating handle), and rotate the pinion shaft (comprising element 74 and 85), wherein the braking section and the operating section are arranged in an axial direction (Figure 14);

wherein:
the braking section includes:
a housing including an inner periphery including a braking surface (8);
the pinion shaft arranged at a central position of the housing (comprising elements 74 and 85);
a first braking component structured to hold the pinion shaft in the braked and locked state (83 in Figure 9), and including:
first and second lock plates arranged opposite to each other with respect to the pinion shaft in the housing (opposing instances of element 83 in Figure 9), wherein each of the first and second lock plates has a substantially semicircular shape (Figure 9), and includes first and second ends, and wherein each of the first and second ends includes a braking and locking surface (foot-like portions with radially outwardly facing surfaces) structured to be in contact with the braking surface of the housing (Figures 9 and 14); and
a lock spring disposed between the second end of the first lock plate and the second end of the second lock plate, and structured to apply a biasing force to bias the second end of the first lock plate and the second end of the second lock plate away from each other (shown in Figure 9); and 
a drive wheel structured to be operated by the operating section to rotate one of the first and second lock plates in a direction to release the pinion shaft from the braked and locked state against the biasing force of the lock spring, and rotate the pinion shaft (drive wheel comprising elements 73 and 82, for example in Figure 14);
the pinion shaft includes a rectangular shaft part disposed between the first and second lock plates (rectangular shaft part comprising element 85 has many rectangular aspects), wherein the rectangular shaft part includes an acting surface structured to be in contact with the first lock plate (Figure 9);
the first lock plate includes an inner peripheral surface including first and second protrusions structured to be in contact with the acting surface of the rectangular shaft part of the pinion shaft at corresponding ones of two contact points that are opposite to each other along a center line with respect to a center of the pinion shaft, wherein the center line is a line evenly dividing a space between the first lock plate and the second lock plate (protrusions shown on radially inner surface of the first lock plate 83 in Figure 9);
the first lock plate is structured to hold the pinion shaft in the braked and locked state by pressing contact between the braking and locking surfaces of the first lock plate and the braking surface of the housing and pressing contact between the first protrusion of the first lock plate and the acting surface of the rectangular shaft part of the pinion shaft, under the biasing force of the lock spring (as shown in Figure 9);

    PNG
    media_image1.png
    266
    868
    media_image1.png
    Greyscale

the acting surface of the rectangular shaft part of the pinion shaft includes a crest line corresponding in position to the center of the pinion shaft, and an inclined surface that descends from the crest line toward a radially outward end of the rectangular shaft part (as shown in the illustrated copy of a portion of Figure 9 above); and
the inclined surface is set to satisfy a mathematical expression of θ1 < θ2, wherein:
θ1 represents an angle between the center line and a first line, wherein the first line connects the center of the pinion shaft with an initial contact point between the braking and locking surface of the second end of the first lock plate and the braking surface of the housing when the braking and locking surface of the second end of the first lock plate is pushed by the acting surface of the rectangular shaft part of the pinion shaft; and
θ2 represents an angle between the center line and a direction of a resultant force of a pressing force, a first restoring force, and a second restoring force, wherein the pressing force is a force applied from the acting surface of the rectangular shaft part of the pinion shaft to the first protrusion of the first lock plate under the external torque inputted to the pinion shaft, wherein the first restoring force is a force applied from the braking surface of the housing to the braking and locking surface of the first end of the first lock plate under application of the pressing force, and wherein the second restoring force is a force applied from the braking surface of the housing to the braking and locking surface of the second end of the first lock plate under application of the pressing force (where the shape of the engaging portion of element 85 of Schumann is substantially similar to the shape of the engaging portion of the so-called rectangular portion of the shaft of the present invention such that the angles θ1 and θ2 and their associated forces are expected to be the same as those disclosed in the present invention—it is noted that some of the illustrations of Schumann shows the opposing faces of the shaft portion 85 as being parallel to each other instead of reclined; however, Figure 9 clearly shows a two symmetrical trapezoidal shapes extending on opposite side of a line perpendicular to the lengthwise center line of the portion 85 such that it is substantially similar and would function substantially similar to that of the present invention—Figure 9 is part of the disclosure of Schumann and is thus anticipatory of the shape of the so-called rectangular portion of the shaft of the present invention).

2. The brake device as claimed in Claim 1, wherein:
the rectangular shaft part of the pinion shaft has a shape symmetric about the center line (Figure 9);
the first lock plate is structured to be inclined by a first angle with respect to the center line by the biasing force of the lock spring such that one of the first and second protrusions of the first lock plate farther from the lock spring is in contact with the acting surface of the rectangular shaft part of the pinion shaft, when the pinion shaft is held in the braked and locked state (Figure 9); and
the inclined surface of the acting surface has an inclination angle greater than the first angle (Figure 9).

3. The brake device as claimed in Claim 1, wherein the second lock plate is structured similar to the first lock plate such that the first lock plate and the second lock plate are symmetric with respect to the center line (Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann (US 6543598) in view of Krueger (US 2011/0304190).
Schumann shows and discloses the details set forth in the rejection of claim 1 above, including a braking component with two locking plates, but lacks showing two braking components, each having a pair of locking plates.  
On the other hand, Krueger has an adjustment device similar to that of Schumann and further shows two braking components 4, 5, each with a pair of locking plates 4a, 4b, 5a, 5b.
It would have been obvious to provide a second braking component with a pair of locking plates, as taught by Krueger on the adjustment device of Schumann because doing so would provide the benefit of redundancy for more secure braking and holding.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4. The brake device as claimed in Claim 1, further comprising a second braking component structured similar to the first braking component such that the first braking component and the second braking component are symmetric with respect to a line perpendicular to the center line (as can be appreciated from Figure 9 of Schumann), and the second braking component includes a lock spring located opposite to the lock spring of the first braking component (where Schumann shows lock springs at both ends and Krueger shows lock springs at opposite ends such that either configuration meets the recitation), wherein the first braking component and the second braking component are arranged in the axial direction in the housing (as taught by Krueger and applied with Schumann).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636